Title: John Jay to John Adams, 5 Dec. 1785
From: Jay, John
To: Adams, John


          
            
              Dr. Sir
            
            

              New York

               5th: Decemr.
                1785
            
          

          I cannot omit this Opportunity of transmitting to You a Copy of an
            Act of Congress respecting Mr. Temple. It appears to me to
            be a proper one—In my Opinion our public Conduct should be just and liberal on the one
            Hand, but firm and decided on the other.—
          I have the Honor to be with very sincere Esteem and Regard / Dear
            Sir / Your most obt. Servt.

          
            
              John Jay
            
          
        